Citation Nr: 0406357	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for liver disease due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from December 1968 to June 
1970.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a January 2000 decision by the Winston-Salem, 
North Carolina, Regional Office (RO).  In March 2001, the 
Board remanded the case for further evidentiary development 
after which, in November 2002, the Board denied the claim.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2003, the veteran's counsel and the VA General Counsel 
jointly moved the Court to remand the case to the Board.  In 
an order issued later that month, the Court sustained the 
motion.


REMAND

Certain diseases have been statistically associated with 
exposure to Agent Orange, and service connection is granted 
when a veteran who was exposed to Agent Orange develops one 
of those disorders because an etiologic relationship is 
presumed.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Cirrhosis is not one of those 
diseases.  Id.  However, statutory and regulatory provisions 
regarding presumptive service connection for exposure to 
herbicide agents do not operate to exclude the traditional 
(direct incurrence) approach, so service connection may be 
established based on medical evidence of a current disease 
that is etiologically related to events, including herbicide 
exposure, in service.  38 U.S.C.A. §§ 1110, 1113(b); Combee 
v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d).

The earliest relevant medical evidence of record is a report 
of a January 1997 consultation at Albemarle Hospital.  It 
noted the veteran's history of alcohol use, a "recent 
concern regarding possible liver disease," and several 
recent episodes of hematemesis.  The veteran was admitted.  
Liver enzymes were elevated, upper endoscopy revealed 
esophageal varices, and sonography showed ascites.

A June 1997 New Patient Evaluation by Mitchell Shiffman, MD, 
chief of the hepatology clinic of the Medical College of 
Virginia, shows that the veteran had a "long history of 
heavy alcohol abuse" that worsened after he retired on 
medical disability.  The veteran admitted to drinking three 
or four beers per day during the preceding several years, but 
the doctor said he suspected that he drank more than that.  
The veteran said he stopped consuming alcohol in December 
1996, but there was alcohol on his breath and he seemed 
intoxicated during the consultation.  When confronted, he 
admitted to having had four or five drinks before the 
appointment.  After examination, the impression included 
chronic alcohol abuse and probable alcoholic cirrhosis.

In a June 1997 letter to the veteran's physician, Steven 
Faber, Dr. Shiffman reported that the veteran had been 
admitted for a liver biopsy which demonstrated cirrhosis with 
changes consistent with alcohol-induced liver disease.

In a May 1998 letter to Dr. Faber, Dr. Shiffman noted that 
the veteran had abstained from alcohol during the preceding 
year, and that his condition improved for a time.  Dr. 
Shiffman noted, however, that although many persons with 
alcoholic liver disease do well for many years with long-term 
abstinence from alcohol, cirrhosis progresses in about one-
third of such patients after a brief period of improvement.  
That was the case with the veteran.  Over the next six 
months, his condition deteriorated to "end-stage."  In 
December 1998, he underwent a liver transplant.  Subsequent 
medical records show that the transplanted liver has not been 
rejected, the veteran has been weaned from most of the 
postsurgery medication, and he no longer has end-stage liver 
disease.

In a January 1999 letter addressed "To Whom It May 
Concern," Dr. Faber said, with regard to the veteran, "It 
is possible that his exposure to agent orange in the military 
service could be a cause for his current liver disease."  
(Emphasis added.)  He did not cite any medical findings 
specific to the veteran, or any medical research, that 
supported the possibility.  As such, Dr. Faber should be 
given the opportunity to supplement his letter with that 
information.

In a June 2001 letter addressed "To Whom This Concerns," 
Dr. Shiffman said, "The etiology of [the veteran's] liver 
disease was thought to be alcohol, but his history of 
excessive alcohol consumption was not very impressive."  The 
doctor did not reveal the source for that unimpressive 
history.  Finally, Dr. Shiffman said:

[The veteran] informed me today that he 
was definitely exposed to Agent Orange 
during his time in Vietnam.  Through 
extensive research he has found out that 
this toxin can potentiate the effects of 
alcohol and lead to cirrhosis of the 
liver.  This letter is being written to 
document that [the veteran] had cirrhosis 
of the liver which required a liver 
transplant, and that possible exposure to 
Agent Orange and/or other toxins may have 
been a contributing factor in this 
process.

(Emphasis added.)  Dr. Shiffman did not indicate that he had 
conducted any research with regard to the potentiating 
effects of alcohol and Agent Orange, or that he had read of 
any such research conducted by others, nor did he explain the 
basis for his assertion that Agent Orange may have been a 
contributing factor in the veteran's liver disease.  As such, 
he should be given the opportunity to supplement his letter 
with that information.

With regard to the foregoing physician letters, an assessment 
or opinion by a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  They 
have held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

In sum, the weight to be accorded the various items of 
medical evidence in a case must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.  Hence, this remand will enable a VA physician and 
Drs. Faber and Shiffman to express their opinions and, most 
importantly, explain the basis for them.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted during the course of this appeal.  The VCAA 
prescribes VA duties to notify a claimant of the evidence 
needed to substantiate a claim, of the evidence VA will seek, 
and of the evidence the claimant must provide.  It also 
prescribes VA duties to help a claimant obtain evidence.  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  In this case, the RO notified the veteran of VCAA in 
July and November 2001, and in June 2003.  The RO decision 
the veteran appealed preceded the VCAA notices so, in 
accordance with 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159, 
the RO must address whether the appellant has been 
prejudiced.

Accordingly, this case is remanded to the RO for the 
following:

1.  In accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the RO 
must advise the veteran:

a.  That the evidence needed to 
substantiate his claim is medical 
evidence showing that it is at least 
as likely as not that his liver 
disease is related to his military 
service.

b.  That he should submit to the RO 
any relevant evidence he has in his 
possession.

c.  That he should identify all VA 
and non-VA health care providers who 
have treated him for liver disease.

d.  That he is personally 
responsible for submitting the 
evidence noted in paragraphs 1(a) 
and (b).

2.  The RO must attempt to obtain copies 
of records the veteran identifies that 
are not now associated with the file, and 
must notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

3.  The RO must obtain the pathology 
report prepared after examination of the 
veteran's diseased liver in December 1998 
at the Medical College of Virginia in 
Richmond, Virginia.

4.  The RO must contact Drs. Faber and 
Shiffman and pose the following questions 
to them:

a.  Is it your opinion, based on 
sound medical judgment, experience, 
and knowledge of the facts of the 
case, that it is at least as likely 
as not that the veteran's liver 
disease was caused by exposure to 
Agent Orange?

b.  If the veteran's liver disease 
was caused by exposure to Agent 
Orange, is there any peer reviewed 
medical research or literature 
supporting your opinion?  The 
attention of the veteran and these 
physicians is invited to the 
publications of the National Academy 
of Science, to include the 
publication Veterans and Agent 
Orange:  Health Effects of 
Herbicides Used in Vietnam readable 
on line at 
http://books.nap.edu/catalog/2141.ht
ml.  The veteran is hereby notified 
that the Board may rely on findings 
made by the National Academy of 
Science in that text, as well as in 
updates published thereafter in 
1996, 1998, 2000, and 2002.  (All 
updates are readable on line at 
www.nap.edu.)

5.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a VA examination by a 
gastroenterologist to determine the 
etiology of his liver disease, status 
post liver transplant.  The claims file 
must be sent to the gastroenterologist 
for review, and the examination report 
must reflect review of the claim file as 
well as review of this decision.  The 
gastroenterologist must opine whether it 
is at least as likely as not that the 
veteran's liver disease was caused by 
exposure to Agent Orange.  If the 
examiner opines that it is at least as 
likely as not that the veteran's liver 
disease was caused by exposure to Agent 
Orange, his report must cite to peer 
reviewed medical research or literature 
in the field that supports his opinion.  
The examiner must also address any 
opinion offered by Drs. Faber and 
Shiffman.

6.  Thereafter, the RO must review all of 
the evidence of record, and readjudicate 
the claim.  If the decision is 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31, 
19.38 (2003).  The Ro must specifically 
document their finding as to whether the 
appellant was prejudiced by VA's failure 
to follow the chronological sequence set 
forth in 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


